Case: 19-11120     Document: 00515594332         Page: 1     Date Filed: 10/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 8, 2020
                                  No. 19-11120
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Alonzo Molina,

                                                           Petitioner—Appellant,

                                       versus

   Rick Marques, Warden, Federal Correctional Institution
   Big Spring,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CV-120


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Alonzo Molina, federal prisoner # 93283-280, appeals the district
   court’s dismissal, for want of jurisdiction, of his 28 U.S.C. § 2241 petition
   challenging his federal sentence for conspiracy to possess with intent to



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11120      Document: 00515594332            Page: 2   Date Filed: 10/08/2020




                                      No. 19-11120


   distribute more than 100 kilograms of marijuana.            The district court
   determined that Molina’s attack on his sentence could not proceed under
   § 2241 pursuant to 28 U.S.C. § 2255(e)’s savings clause. As Molina’s
   sentence was imposed by the Western District of Texas, the district court
   also concluded that it lacked jurisdiction to review it under § 2255.
          Because Molina attacks the legality rather than the conditions of his
   federal sentence, he must seek relief under § 2255, and he must do so in the
   court that sentenced him. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.
   2000). The district court accordingly lacked jurisdiction over Molina’s
   § 2241 petition. See id. at 452.
          Furthermore, Molina may not invoke § 2255(e)’s savings clause to
   proceed under § 2241 because he cannot demonstrate that, in light of a
   retroactively applicable Supreme Court decision, he “was convicted for
   conduct that did not constitute a crime.” Jeffers v. Chandler, 253 F.3d 827,
   831 (5th Cir. 2001). The Supreme Court holdings Molina cites—Apprendi v.
   New Jersey, 530 U.S. 466 (2000), United States v. Booker, 543 U.S. 220
   (2005), and Alleyne v. United States, 570 U.S. 99 (2013)—are not retroactive.
   See Padilla v. United States, 416 F.3d 424, 427 (5th Cir. 2005); United States
   v. Olvera, 775 F.3d 726, 730 (5th Cir. 2015). Issues of retroactivity aside,
   Molina’s claims stem from his disagreement with how his sentence was
   calculated, which does not implicate his conviction; therefore, the savings
   clause cannot afford him relief. See Padilla, 416 F.3d at 427.
          The judgment of the district court is AFFIRMED.




                                           2